Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 05-August-2021, Applicant has filed a set of amendments with arguments/remarks on 27-October-2021, [herein “Amendments”]. In these Amendments, Applicant has amended all of the independent base claims for the application (claims 1, 6, 15 and 19) as follows:
Claim 1 has been amended so the phrase “receiving” now reads as “receiving, at a memory device”. The phrase “translating” has been modified to read as “translating, at the memory device”.
Claim 6 has been modified so the phrase “receiving, by a memory device a first signal transmitted over a first conductive line of a plurality of conductive lines, the first signal” now reads “receiving, by a memory device over a first conductive line of a plurality of conductive lines, a first signal . The phrase “receiving, by the memory a second signal transmitted over a second conductive line of the plurality of conductive lines, the second signal” has been modified to now read as “receiving, by the memory device over a second conductive line of the plurality of conductive lines, a second signal .
Claim 15 has been modified so the phrase “receiving, by a memory device from a driver” now reads as “receiving, by a memory device from a driver over a first conductive line of a plurality of conductive lines”. The phrase “receiving, by the memory device from the driver” has been modified to now read as “receiving, by the memory device from the driver over a second conductive line of the plurality of conductive lines”.
Claim 19 has been modified so the phrase “a first signal modulated using a first modulation scheme having three or fewer levels over a first conductive line” now reads “a first signal over a first conductive line modulated using a first modulation scheme having three or fewer levels The phrase “a first signal modulated using a first modulation scheme having three or fewer levels over a first conductive line” has been modified to now read as “a first signal over a first conductive line modulated using a first modulation scheme having three or fewer levels .

Response to Arguments
In response to the Non-Final Office Action of 05-August-2021, Applicant has filed a set of amendments with arguments/remarks on 27-October-2021, [herein “Arguments”]. Examiner has fully considered these Arguments, but does not find them persuasive.
Applicant’s first argument is drawn to the U.S.C. 102 rejection of claim 19 in the Non-Final Office Action. In this argument, Applicant states that the cited art from the Non-Final Office Action (U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”]) does not teach the newly added limitations from the amendments and therefore the claim should be allowed. Examiner respectfully disagrees. Applicant’s newly added claim amendment necessitated a new ground of rejection below.
at a memory device, a first symbol and a second symbol of a signal that is modulated using a first modulation scheme that includes three or fewer levels," and "translating, at the memory device, the first symbol and the second symbol into a third symbol associated with a second modulation scheme that includes at least four levels" (emphasis added by Applicant). In particular, Applicant argues that since, in Werner, the two binary signals are combined into a PAM-4 signal on the test system, it does not meet the new limitations that the receiving and translating occur “at the memory device”. Although this may be technically true, Examiner points out that it would be obvious to a person of ordinary skill in the art that the combination of the signals can just as easily be made on the other side of the interface between the test system and the memory. As a result, Examiner must respectfully disagree with this conclusion. Applicant further argues that Wu does not teach first and second signals of a modulation scheme “that includes three or fewer levels” (emphasis added by Applicant). As noted in the Non-Final Office Action, Examiner points out that Werner teaches that translation from the equivalent of a PAM-2 signal to a PAM-4 signal and that Wu is concerned with detecting errors in the final translated result. Applicant states that, as a result of their arguments, claim 1 should be allowed: Examiner must respectfully disagree with this conclusion.
Applicant’s third argument is drawn to the U.S.C. 103 rejection of claim 6 in the Non-Final Office Action, and in particular to the fact that the art cited for that rejection (U.S. Patent “a first conductive line” or “a second conductive line” as amended. Examiner respectfully disagrees. Applicant’s newly added claim amendment necessitated a new ground of rejection below.
Applicant’s fourth argument is drawn to the U.S.C. 103 rejection of claim 15 in the Non-Final Office Action, and in particular to the fact that the art cited for that rejection (U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent 8166379-(Wu et al) [herein “Wu”]) does not teach “a first conductive line” or “a second conductive line” as amended. Examiner respectfully disagrees. Applicant’s newly added claim amendment necessitated a new ground of rejection below.
Applicant’s final argument is that the dependent claims from claims 1, 6, 15 and 19 (2-5, 7-14, 16-18 and 20-26 respectively) should be allowed as a result of their dependence on the independent claims; Examiner must also respectfully disagree with this conclusion.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent 8166379-(Wu et al) [herein “Wu”].
Regarding claim 1 –
	Werner teaches receiving, at a memory device, (Fig 7, Item 350 “MEMORY”)
Werner also teaches a first symbol and a second symbol of a signal that is modulated using a first modulation scheme that includes three or fewer levels, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 2-PAM is a modulation scheme using less than 3 levels. Examiner also notes that Werner teaches combination of two 2-PAM symbols into a 4-PAM symbol, therefore each 2-PAM symbol corresponds to Applicant’s first and second symbol. 
translating, at a memory device, the first symbol and the second symbol into a third symbol associated with a second modulation scheme that includes at least four levels, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 4-PAM is a modulation scheme 4 levels, each symbol in 2-PAM encodes 1 binary bit and each symbol in 4-PAM encodes 2 binary bits; as a result, translation of a received bit stream from 2-PAM to 4-PAM involves converting two 2-PAM symbols to one 4-PAM symbol.
	While Werner teaches translating the third signal (i.e. the 4-PAM signal) as presented above, Werner does not expressly teach detecting an error in the signal based at least in part on a symbol (i.e. Werner’s translation of the third symbol).
	Wu, however teaches detecting an error in the signal based at least in part on a symbol, (Fig 2A) plus “FIG. 2A shows a 4-PAM signal constellation set” (Col 5, Lines 8-9) plus (Fig 1, Item 112 “detector/decoder”) and “To recover digital information 102, detector/decoder 112 preferably interprets noisy signal 110. … Detector 112 preferably determines the originally transmitted information (e.g., digital information 102 of FIG. 1) given a symbol period of noisy signal 110.” (Col 6, Lines 49-54).
	Werner and Wu are analogous art because they are directed to systems employing multi-level modulation for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werner on testing of higher-order 4-PAM systems using binary or 2-PAM test equipment with the error detection methods of Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Regarding claim 5 –
	The combination of Werner and Wu teaches all the limitations of claim 1 above.
	Werner also teaches transmitting, to a tester, a message indicating the error detected in the signal based at least in part on translating the third symbol, “The binary signals are output from test receivers 511 and/or 512 to an error detector mechanism 515, which compares the signals with those expected in accordance with signal controller 510, and generates an error signal when the signals from receivers differ from those expected” (Col 4., Paragraph [0052]).

Claims 6, 7, 11, 14 and 19 – 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent Publication 20170289410-(Bin Abdullah et al.) [herein “Bin Abdullah”].
Regarding claim 6 –
	Werner teaches receiving, by a memory device …, Fig 7, Item 350 “MEMORY”
In addition, Werner teaches a first signal , (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 2-PAM is a modulation scheme using less than 3 levels.
	Werner also teaches receiving, by a memory device …, a second signal , (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 2-PAM is a modulation scheme using less than 3 levels.
	In addition, Werner teaches the memory device being operable to receive one or more signals that are modulated using the second modulation scheme, “MSE and LSE control signals are input to test drivers 507 and 508 which output binary signals that are summed at power combiner/splitter 520 to form 4-PAM signals that are sent to DUT 533” (Page 4, Paragraph [0054]) plus “As mentioned above, DUT 300 contains a multilevel signal interface 330 and memory 350” (Page 3, Paragraph [0045]).
	Werner also teaches determining, by the memory device, information about one or more symbols of a second modulation scheme having at least four levels based at least in part on receiving the first signal and receiving the second signal, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 4-PAM is a modulation scheme with 4 levels, each symbol in 2-PAM encodes 1 binary bit and each symbol in 4-PAM encodes 2 binary bits; as a result, translation of a received bit stream from 2-PAM to 4-PAM involves converting two 2-PAM symbols to one 4-PAM symbol.
Werner does not teach over a first conductive line of a plurality of conductive lines, nor does it teach over a second conductive line of the plurality of conductive lines.
	Bin Abdullah, however teaches over a first conductive line of a plurality of conductive lines, (Fig 3); "FIG. 3 is a circuit diagram representation of a system 300 to communicate image information according to an embodiment ... system 300 includes a transmitter Tx 310 and a receiver Rx 360 coupled to one another via an interconnect 320. Tx 310 and Rx 360 may function as source and sink, respectively, of image data exchanged by interconnect 320. Interconnect 320 may include a data channel including three parallel signal lines. The data channel may be compatible with an interface standard such as that of a MIPI C-PHY specification" (Page 2, Paragraph [0026]) plus “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).
	Bin Abdullah also teaches over a second conductive line of the plurality of conductive lines, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).


Regarding claim 7 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 6 above.
	Werner also teaches wherein the first level, the second level, the third level, and the fourth level correspond to at least four different levels of the second modulation scheme, (Fig. 3) plus “FIG. 3 shows an example of a differential 4-PAM signaling system where data is encoded on two wires or other transmission media and a symbol value is determined by the voltage difference as measured by a receiver. The use of differential signaling can provide increased immunity to noise and crosstalk. A voltage V1 on one of the wires varies over time between four voltage levels, as shown with solid line 50, while a voltage V2 on the other wire also varies between the four voltage levels but in a complementary fashion, as shown with broken line 55 (Page 2, Paragraph [0034]).

Regarding claim 11 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 6 above.
	Werner also teaches wherein the first level and the second level of the first signal comprises a full swing of levels associated with the first modulation scheme or the second modulation scheme, Examiner is presented with a choice, and selects “the first level and the second level of the first signal comprises a full swing of levels associated with the first modulation scheme”; the first modulation scheme can be a binary or 2-PAM scheme and has only two levels so these would represent a ‘full swing’.

Regarding claim 19 –
Werner teaches receiving, at a pin of a memory device from a first driver, 
a first signal … modulated using a first modulation scheme having three or fewer levels , (Fig 7, Item 350 “MEMORY”) and (Fig. 5a) and (Fig 11) plus “In a conventional implementation, in contrast to that shown in FIG. 11, a first test driver would output a first binary signal to a first pin of a DUT, while a second test driver would output a second binary signal to a second pin of a DUT. In the embodiment shown in FIG. 11, however, test interface 505 includes a matched impedance summer 520, also known as power combiner or power splitter, that sums the signals from test drivers 507 and 508 to produce a multilevel signal that is output to 1/0 pin 522 of DUT 533” (Page 4, Paragraph [0054]); Examiner notes each of the binary signal described above constitutes a signal comprising first and second levels and is equivalent to a 2-PAM modulation scheme.
	Werner also teaches receiving, at the pin of the memory device from a second driver, a second signal … modulated using the first modulation scheme having three or fewer levels (Fig 7, Item 350 “MEMORY”) and (Fig. 5a) and (Fig 11) plus “In a conventional implementation, in contrast to that shown in FIG. 11, a first test driver would output a first binary signal to a first pin of a DUT, while a second test driver would output a second binary signal to a second pin of a DUT. In the embodiment shown in FIG. 11, however, test interface 505 includes a matched impedance summer 520, also known as power combiner or power splitter, that sums the signals from test drivers 507 and 508 to produce a multilevel signal that is output to I/0 pin 522 of DUT 533” (Page 4, Paragraph [0054]); Examiner notes each of the binary signal described above constitutes a signal comprising first and second levels and is equivalent to a 2-PAM modulation scheme.
	Additionally, Werner teaches determining, by the memory device, information about one or more symbols of a third modulation scheme having at least four levels based at least in part on receiving the first signal from the first driver and receiving the second signal from the second driver,  (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 4-PAM is a modulation scheme having 4 levels, and each symbol in 2-PAM encodes 1 binary bit and each symbol in 4-PAM encodes 2 binary bits; as a result, translation of a received bit stream from 2-PAM to 4-PAM involves converting two 2-PAM symbols to one 4-PAM symbol.
over a first conductive line, nor does it teach over a second conductive line.
	Bin Abdullah, however teaches over a first conductive line, (Fig 3); "FIG. 3 is a circuit diagram representation of a system 300 to communicate image information according to an embodiment ... system 300 includes a transmitter Tx 310 and a receiver Rx 360 coupled to one another via an interconnect 320. Tx 310 and Rx 360 may function as source and sink, respectively, of image data exchanged by interconnect 320. Interconnect 320 may include a data channel including three parallel signal lines. The data channel may be compatible with an interface standard such as that of a MIPI C-PHY specification" (Page 2, Paragraph [0026]) plus “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).
	Bin Abdullah also teaches over a second conductive line, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).


Regarding claim 20 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 19 above.
	Werner also teaches determining, by the memory device, the information about the one or more symbols of the third modulation scheme based in part on receiving the first, second, and third signals, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) examiner notes 4-PAM is a modulation scheme having 4 levels, and each symbol in 2-PAM encodes 1 binary bit and each symbol in 4-PAM encodes 2 binary bits; as a result, translation of a received bit stream from 2-PAM to 4-PAM involves converting two 2-PAM symbols to one 4-PAM symbol.
	In addition, Bin Abdullah teaches receiving, at the pin of the memory device from a third driver, a third signal modulated using the first modulation scheme having three or fewer levels over a third conductive line, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).

Regarding claim 21 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 20 above.
	Werner also teaches wherein at least two of the first conductive line, the second conductive line, and the third conductive line are configured to receive signaling at the memory device and at least the other one of the first conductive line, the second conductive line, and the third conductive line is configured to transmit information from the memory device, (Fig 11 and Fig 12 test receivers 511 and 512) plus “test apparatus 505 may have one or more test receivers 511 and 512 that categorize signals received from a DUT as binary signals” (Page 4, Paragraph [0052]).

Regarding claim 22 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 20 above.
the first conductive line, the second conductive line, and the third conductive line are input and output lines to and from the memory device, respectively, (Fig 11 and Fig 12 test receivers 511 and 512) plus “test apparatus 505 may have one or more test receivers 511 and 512 that categorize signals received from a DUT as binary signals” (Page 4, Paragraph [0052]).
	In addition, Bin Abdullah teaches wherein the first and second conductive lines are input lines to the memory device, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).

Regarding claim 25 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 19 above.
	Bin Abdullah teaches receiving the first signal and the second signal during a same duration based at least in part on receiving the first signal and the second signal on the first conductive line and the second conductive line, respectively, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).

Regarding claim 26 –
	The combination of Werner and Bin Abdullah teaches all the limitations of claim 19 above.
	Werner also teaches the first signal comprises a first level and a second level that are adjacent to one another in the first modulation scheme; Examiner’s note: the first modulation scheme may be 2-PAM; for 2-PAM the values are always adjacent.
	In addition, Bin Abdullah teaches the second signal comprises a third level and a fourth level, wherein the third and the fourth level comprise a full swing of levels associated with the third modulation scheme, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]); Examiner note: the minus to plus signal lines ‘driven to opposite levels’ represent a maximum swing.



Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent Publication 10056903-(Amiri et al) [herein “Amiri”], and further in view of U.S. Patent Publication 20170289410-(Bin Abdullah et al.) [herein “Bin Abdullah”].
Regarding claim 15 –
	Werner teaches the memory device, (Fig 7, Item 350 “MEMORY”)
	Werner additionally teaches modulated using a first modulation scheme having three or fewer levels, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 2-PAM is a modulation scheme using less than 3 levels.
	Werner also teaches the second signal modulated using the first modulation scheme, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 2-PAM is a modulation scheme using less than 3 levels.
	Additionally, Werner teaches determining, by the memory device, information about one or more symbols of a second modulation scheme having at least four levels based at least in part on receiving the first level, the second level, the third level, the fourth level, and the two levels selected from the set, the memory device being operable to receive one or more signals modulated using the second modulation scheme, (Fig. 9) plus “FIG. 9 shows six passes that may be used to test a 4-PAM signal interface with a 2-PAM test apparatus 404” (Page 4, Paragraph [0050]) plus examiner notes 4-PAM is a modulation scheme having 4 levels, and each symbol in 2-PAM encodes 1 binary bit and each symbol in 4-PAM encodes 2 binary bits; as a result, translation of a received bit stream from 2-PAM to 4-PAM would involve converting two 2-PAM symbols to one 4-PAM symbol.
	Werner does not teach receiving, (by a memory device) from a driver…, a first signal comprising a first level, a second level, and a third level. Werner also does not teach receiving…, by the memory device from the driver, a second signal comprising a fourth level and two levels from a set that comprises the first level, the second level, and the third level
	Amiri, however teaches receiving, (by a memory device) from a driver, a first signal comprising a first level, a second level, and a third level, (Fig 1) plus “A first embodiment of a line driver suitable for generation of up to four discrete output signal levels on a single wire is shown in the schematic of FIG. 1. Output drivers 110 and120 are conventional CMOS tri-state output devices” (Col. 5, Lines 41-44) plus “In at least one embodiment, a driver for transmitting multi-level signals on a multi-wire bus is described” (Col. 3, Lines 26-27).
	Amiri also teaches receiving…, (by the memory device) from the driver, a second signal comprising a fourth level and two levels from a set that comprises the first level, the second level, and the third level, (Fig 1) plus “A first embodiment of a line driver suitable for generation of up to four discrete output signal levels on a single wire is shown in the schematic of FIG. 1. Output drivers 110 and120 are conventional CMOS tri-state output devices” (Col. 5, Lines 41-44) plus “In at least one embodiment, a driver for transmitting multi-level signals on a multi-wire bus is described” (Col. 3, Lines 26-27).
	Werner and Amiri are analogous art because they are directed to systems employing multi-level modulation for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings 
	The combination of Werner and Amiri does not teach over a first conductive line of a plurality of conductive lines, nor does it teach over a second conductive line of the plurality of conductive lines.
	Bin Abdullah, however teaches over a first conductive line of a plurality of conductive lines, (Fig 3); "FIG. 3 is a circuit diagram representation of a system 300 to communicate image information according to an embodiment ... system 300 includes a transmitter Tx 310 and a receiver Rx 360 coupled to one another via an interconnect 320. Tx 310 and Rx 360 may function as source and sink, respectively, of image data exchanged by interconnect 320. Interconnect 320 may include a data channel including three parallel signal lines. The data channel may be compatible with an interface standard such as that of a MIPI C-PHY specification" (Page 2, Paragraph [0026]) plus “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).
over a second conductive line of the plurality of conductive lines “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]).
	Werner, Amiri and Bin Abdullah are analogous art because they are directed to systems employing multi-level signaling for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werner on testing of higher-order 4-PAM systems using binary or 2-PAM test equipment with the tri-level driver designs of Amiri and the multi-wire designs of Bin Abdullah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a test system with improved freedom from transmission errors.

Regarding claim 16 –
	The combination of Werner, Amiri and Bin Abdullah teaches all the limitations of claim 15 above.
	The combination of Werner, Amiri and Bin Abdullah also teaches wherein the first signal and the second signal include at least two of the same levels, Examiner notes that in claim 15, the 1st signal is defined as consisting of a first, second and third level, and the 2nd signal is defined as consisting of a fourth level, plus two levels from the first signal.

Regarding claim 17 –
	The combination of Werner, Amiri and Bin Abdullah teaches all the limitations of claim 15 above.
	Bin Abdullah also teaches wherein the first signal and the second signal together comprise a full swing of levels associated with the second modulation scheme, or wherein the first signal comprises at least a full swing of levels associated with the second modulation scheme, Note: Examiner is presented with a choice, and examiner chooses to examine wherein the first signal and the second signal together comprise a full swing of levels associated with the second modulation scheme, “Interfaces compatible with Mobile Industry Processor Interface (MIPI) C-PHY variously employ multi-level signaling using a data channel comprising three parallel signal traces (or "wires"). In such a signaling scheme, two of the three wires are driven to opposite levels while the third wire is terminated to a mid-level. The respective voltages at which the three wires are variously driven is subsequently changed, over time, to represent a sequence of data symbols” (Page 1, Paragraph [0004]). Examiner note: the minus to plus signal lines ‘driven to opposite levels’ represent a maximum swing.

Regarding claim 18 –
	The combination of Werner, Amiri and Bin Abdullah teaches all the limitations of claim 15 above.
wherein the first signal comprises adjacent levels in the first modulation scheme and the second signal comprises adjacent levels in the first modulation scheme: as noted above for claim 15, the first modulation scheme has three or fewer levels, and hence can be a binary or 2-PAM scheme, which has only two levels, hence they comprise both a full swing of levels and adjacent levels.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent Publication 20170289410-(Bin Abdullah et al.) [herein “Bin Abdullah”] and further in view of U.S. Patent Publication 20110239084-(Abbasfar).
Regarding claim 12 –
	The combination of Werner and Bin Abdullah teach all the limitations of claim 6 above.
	The combination of Werner and Bin Abdullah does not teach wherein the second signal is modulated using the second modulation scheme.
	Abbasfar, however teaches wherein the second signal is modulated using the second modulation scheme, “Multiple-wire or multi-wire communication or signaling can include as a technique for transmitting symbols over a set of at least three wires or links by encoding each symbol into at least three electrical signals” (Page 3, Paragraph [0032]) plus “In general, the modulation coding may include: amplitude modulation, phase modulation, and/or frequency modulation, such as pulse-amplitude modulation (PAM), pulse-width modulation, and/or pulse-code modulation. For example, the modulation coding may include: two-level pulse-amplitude modulation (2-PAM), three-level pulse-amplitude modulation (3-PAM), four-level pulse-amplitude modulation ( 4-PAM), eight-level pulse-amplitude modulation (8-PAM), sixteen-level pulse-amplitude modulation (16-PAM), two-level on-off keying (2-OOK), four-level on-off keying (4-OOK), eight-level on-off keying (8-OOK), and/or sixteen-level on-off keying (16-OOK)” (Page 6, Paragraph [0066]).
	Werner, Bin Abdullah and Abbasfar are analogous art because they are directed to systems for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werner on testing of higher-order 4-PAM systems using binary or 2-PAM test equipment with the multi-wire transmission of modulated signals of Abdullah and Abbasfar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a test system with improved freedom from transmission errors.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20030093713-(Werner et al) [herein “Werner”], in view of U.S. Patent Publication 20170289410-(Bin Abdullah et al.) [herein “Bin Abdullah”], in view of U.S. Patent Publication 20110239084-(Abbasfar), and further in view of U.S. Patent 8166379-(Wu et al) [herein “Wu”].
Regarding claim 13 –
	The combination of Werner, Bin Abdullah and Abbasfar teaches all the limitations of claim 12 above.
detecting interference on the second signal by the first signal, wherein the first signal is for inducing signals on other conductive lines, (Fig 1, Item 112 “detector/decoder”) plus “To recover digital information 102, detector/decoder 112 preferably interprets noisy signal 110. Detector/decoder 112 may include any suitable number of detectors or decoders. Detector 112 preferably determines the originally transmitted information (e.g., digital information 102 of FIG. 1) given a symbol period of noisy signal 110. In particular, for each bit in a symbol, detector 112 can determine the likelihood of that bit being a "0" or "1" in digital information 102. These likelihoods may be referred to as "soft information:' In contrast, "hard information" refers to decisions of either "0" or "1" without an associated likelihood. The soft information computed by detector/decoder 112 can be in the form of a loglikelihood ratio (LLR) for each bit. The sign of an LLR preferably indicates the most likely value of a bit (e.g., most likely "0" if the LLR positive and most likely" 1" if negative), and the magnitude of the LLR preferably indicates the strength or confidence of that most likely value.” (Col 6, Lines 49-65).
	Werner, Bin Abdullah, Abbasfar and Wu are analogous art because they are directed to systems for data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werner on testing of higher-order 4-PAM systems using binary or 2-PAM test equipment with the multi-wire transmission of modulated signals of Abdullah and Abbasfar with the error detection and correction of Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this .

Allowable Subject Matter
Claims 2 – 4, 8 – 10, 14, 23 and 24 are all objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111